       Case 1:18-cv-12365-DCF Document 8 Filed 02/11/19 Page 1 of 6




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------x
MARIO LOPEZ a/k/a
BONIFACIO SOLIS GUZMAN,
                                                                 Civil Action No.:18-CV-12365


                 Plaintiffs,                                        ANSWER TO
                                                                    COMPLAINT
v.

695 LEON BAKERY, INC.,
KLEVER LEON, AS AN INDIVIDUAL,
                  Defendants.
-------------------------------------------------------------x



        The Defendants, 695 LEON BAKERY, INC., KLEVER LEON, AS AN
INDIVIDUAL, by their attorney, ENRIQUE A. LEAL, ESQ., answering the complaint
of the Plaintiff herein allege as follows:


        1. Defendants lack knowledge or information sufficient to form a belief as to the

             allegations contained in Paragraph 1.

        2. Defendants deny the allegations contained in Paragraph 2.

        3. Defendants deny the allegations contained in Paragraph 3.

        4. Defendants deny the allegations contained in Paragraph 4.

        5. Defendants lack knowledge or information sufficient to form a belief as to the

             allegations contained in Paragraph 5.

        6. Defendants lack knowledge or information sufficient to form a belief as to the

             allegations contained in Paragraph 6.
Case 1:18-cv-12365-DCF Document 8 Filed 02/11/19 Page 2 of 6




7. Defendants deny the allegations contained in Paragraph 7.

8. Defendants deny the allegations contained in Paragraph 8.

9. Defendants lack knowledge or information sufficient to form a belief as to the

   allegations contained in Paragraph 9.

10. Defendants lack knowledge or information sufficient to form a belief as to the

   allegations contained in Paragraph 10.

11. Defendants lack knowledge or information sufficient to form a belief as to the

   allegations contained in Paragraph 11.

12. Defendants lack knowledge or information sufficient to form a belief as to the

allegations contained in Paragraph 12.

13. Defendants deny the allegations contained in Paragraph 13.

14. Defendants deny the allegations contained in Paragraph 14.

15. Defendants deny the allegations contained in Paragraph 15.

16. Defendants lack knowledge or information sufficient to form a belief as to the

   allegations contained in paragraph 16.

17. Defendants lack knowledge or information sufficient to form a belief as to the

   allegations contained in paragraph 17.

18. Defendants deny the allegations contained in Paragraph 18.

19. Defendants deny the allegations contained in Paragraph 19.

20. Defendants deny the allegations contained in Paragraph 20.

21. Defendants deny the allegations contained in Paragraph 21.

22. Defendants lack knowledge or information sufficient to form a belief as to the

   allegations contained in paragraph 22.
Case 1:18-cv-12365-DCF Document 8 Filed 02/11/19 Page 3 of 6




23. Defendants lack knowledge or information sufficient to form a belief as to the

   allegations contained in paragraph 23.

24. Defendants deny the allegations contained in Paragraph 24.

25. Defendants deny the allegations contained in Paragraph 25.

26. Defendants lack knowledge or information sufficient to form a belief as to the

   allegations contained in paragraph 26.

27. Defendants deny the allegations contained in Paragraph 27.

28. Defendants lack knowledge or information sufficient to form a belief as to the

   allegations contained in paragraph 28.

29. Defendants deny the allegations contained in Paragraph 29.

30. Defendants deny the allegations contained in Paragraph 30.

31. Defendants deny the allegations contained in Paragraph 31.

32. Defendants deny the allegations contained in Paragraph 32.

33. Defendants deny the allegations contained in Paragraph 33.

34. Defendants deny the allegations contained in Paragraph 34.

35. Defendants deny the allegations contained in Paragraph 35.

36. Defendants deny the allegations contained in Paragraph 36.

37. Defendants deny the allegations contained in Paragraph 37.

38. Defendants deny the allegations contained in Paragraph 38.

39. Defendants deny the allegations contained in Paragraph 39.

40. Defendants deny the allegations contained in Paragraph 40.

41. Defendants deny the allegations contained in Paragraph 41.

42. Defendants deny the allegations contained in Paragraph 42.
  Case 1:18-cv-12365-DCF Document 8 Filed 02/11/19 Page 4 of 6




   43. Defendants deny the allegations contained in Paragraph 43.

   44. Defendants deny the allegations contained in Paragraph 44.

   45. Defendants deny the allegations contained in Paragraph 45.

   46. Defendants deny the allegations contained in Paragraph 46.

   47. Defendants deny the allegations contained in Paragraph 47.

   48. Defendants deny the allegations contained in Paragraph 48.

   49. Defendants deny the allegations contained in Paragraph 49.

   50. Defendants deny the allegations contained in Paragraph 50.

   51. Defendants deny the allegations contained in Paragraph 51.

   52. Defendants deny the allegations contained in Paragraph 52.

   53. Defendants deny the allegations contained in Paragraph 53.

   54. Defendants deny the allegations contained in Paragraph 54.

   55. Defendants deny the allegations contained in Paragraph 55.

   56. Defendants deny the allegations contained in Paragraph 56.

   57. Defendants deny the allegations contained in Paragraph 57.

   58. Defendants deny the allegations contained in Paragraph 58.

   59. Defendants lack knowledge or information sufficient to form a belief as to the

       allegations contained in Paragraph 59.




                     AS FOR AFFIRMATIVE DEFENSES

1. Plaintiff has failed to state any claims upon which relief may be granted.

2. Court lacks subject matter jurisdiction.
      Case 1:18-cv-12365-DCF Document 8 Filed 02/11/19 Page 5 of 6




   3. At all times, Defendant’s actions, if he were found to have been an employer,

      were lawful, justified and made in good faith.

   4. At all times, to the extent the Defendant might have violated any related Labor

      statute, same was in good faith and not willful.

   5. Plaintiff’s allegations are barred under the de minimis doctrine of the federal Fair

      Labor Standards Acts.

        WHEREFORE, Defendants 695 LEON BAKERY, INC., KLEVER LEON, AS
AN INDIVIDUAL, respectfully request that judgment be rendered in their favor and
against the plaintiff dismissing the complaint.

Dated: New York, NY
       January 31, 2019




                                            /s/ ENRIQUE A. LEAL, ESQ.
                                            Attorney for Defendant (EL6160)
                                            582 West 183rd Street
                                            New York, NY 10033
                                            enriqueleal219@gmail.com
                                            (212) 927 5972
      Case 1:18-cv-12365-DCF Document 8 Filed 02/11/19 Page 6 of 6




                            CERTIFICATE OF SERVICE

A copy of the foregoing Answer has been served via operation of the Court’s electronic
filing system this 11th day of February, 2019, upon

Raymond Nardo, P.C.
129 Third Avenue
Mineola, NY 11501


                                                  /s/ ENRIQUE LEAL, ESQ.
